Citation Nr: 1024062	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a seizure disorder, 
to include as secondary to medications prescribed for the 
service-connected gastrointestinal disorder.

3.  Entitlement to an increased rating for the service-
connected gastroparesis, small hiatal hernia, and peptic 
ulcer disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to September 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which confirmed and continued a 10 percent 
rating for the service-connected gastroparesis, small hiatal 
hernia, and recurring peptic ulcer disease; denied service 
connection for left ear hearing loss; and denied service 
connection for seizures.

During the appeal period, the Veteran moved to Texas and 
jurisdiction of the claim file was transferred to the RO in 
Houston, Texas.  In a March 2006 rating decision, the Houston 
RO increased the 10 percent rating to 30 percent for the 
service-connected gastroparesis, small hiatal hernia, and 
recurring peptic ulcer disease (hereinafter also referred to 
as "gastrointestinal disorder").  

In November 2007, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claim file.

On appeal in December 2007, the Board remanded the case for 
additional development, to include obtaining VA treatment 
records and scheduling VA audiological, neurological, and 
gastroenterology examinations.

The issues of entitlement to service connection for right ear 
hearing loss, tinnitus, kidney problems, and depression have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at his November 2007 video conference 
hearing that he was being treated at the Audie Murphy VA 
Hospital in San Antonio, Texas for anemia related to his 
gastrointestinal disorder.  Specifically, he stated that he 
received B12 shots twice a month.  The Veteran also testified 
that his treating physician at the Birmingham, Alabama, VAMC 
told him that there was a definite relationship between the 
numerous medications he took for his gastrointestinal 
disorder and his seizures.  
 
In the December 2007 remand, the Board directed the RO to 
obtain all additional records relating to the Veteran's 
disabilities.  However, the only VA treatment records added 
to the file since the remand are a January 2005 letter from 
the Veteran's treating physician at the Biloxi, Mississippi 
VA Medical Center (VAMC) and a treatment summary from the 
Biloxi VAMC (with VA examinations in September 2008 and 
January 2010).  This would not encompass the treatment the 
Veteran stated he received for his gastrointestinal disorder 
and seizures.  Also, prior to the Board remand, the last VA 
treatment records in the file were dated in 2005 (with VA 
examinations in 2005 and 2006).  Thus, there is a five year 
gap in which no treatment records for the Veteran are 
available.  The Board cannot decide the Veteran's claims 
without all relevant evidence accounted for in the record.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Additional development is also warranted to address the 
merits of the Veteran's appeal for entitlement to service 
connection for left ear hearing loss.  38 C.F.R. 
§ 19.9 (2009).  

In the December 2007 remand, the Board directed the RO to 
schedule the Veteran for an audiological examination and an 
opinion as to whether it is at least as likely as not that 
the Veteran has hearing loss due to noise exposure in 
service, or whether the hearing loss occurred as a result of 
a 1997 stroke, which he contends was caused by the use of 
medication for his service-connected gastrointestinal 
disorder.  

The Veteran's DD-214 shows that his primary MOS was medical 
specialist.  He claims that he was exposed to loud noises 
while serving as a helicopter medic during service.  There is 
no indication that he was awarded any medals or decorations 
evincing combat duty.  

Service treatment records (STRs) contain a March 1976 
enlistment examination, but the second page is missing and 
therefore the hearing test results are not available.  A June 
1976 examination included an audiogram with the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
--
5
LEFT
0
0
0
--
0

A July 1977 examination included an audiogram with the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
--
20
LEFT
10
5
5
--
25

A June 1979 medical board examination included an audiogram 
with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
--
10
LEFT
10
15
10
--
15

The Veteran received a normal clinical evaluation of the ears 
during the March 1976, July 1977, and June 1979 examinations.

In January 1978, the Veteran complained of a sore throat, 
productive cough, sore neck, and "popping" in both ears.  
Neither tympanic membrane was mobile during valsalvus, and 
the left ear was tender upon manipulation.  The assessment 
was upper respiratory infection, rule out strep throat, and 
possible left otitis externa.  The Veteran was referred to a 
physician's assistant, who examined the Veteran and noted 
that the tympanic membranes were slightly bulging with 
questionable mild erythema.  The right canal was tender with 
no cerumen.  The diagnosis was anterior cervical adenopathy.  
The impression was bilateral otitis media and right externa 
otitis.  The clinician prescribed an otic solution.

In March 1978, the Veteran complained of dizziness, cough, 
runny nose, and sore throat.  Both canals were red and the 
tympanic membranes were retracting with fluid lines seen.  
The assessment was viremia.

In March 1979, the Veteran complained of productive cough, 
sore throat, and tinnitus of two days' duration.  Upon 
examination, the clinician noted bilateral serous otitis and 
some canal tenderness.  The assessment was 
bronchitis/possible pneumonia, rule out strep throat.

The first evidence of a left ear hearing loss is a February 
2006 VA audiological examination.  The Veteran reported that 
he suddenly began having hearing problems in his left ear in 
1997 after he had a stroke.  He gave a history of ear 
infections in his left ear, the last one occurring three 
years before.  He also reported dizzy spells with nausea.  
The Veteran reported exposure to gunfire, artillery fire, 
heavy machinery noise, aircraft noise, and hunting noise 
during service.  The examiner opined that the Veteran's left 
ear hearing loss was "not at least as likely as not" due to 
in-service noise exposure.  He explained that the Veteran's 
pure tone thresholds were normal at his 1976 enlistment and 
his 1979 medical board release.  As to whether the hearing 
loss was likely the result of the Veteran's stroke in 1997, 
the examiner stated "cortical accidents are not associated 
with peripheral sensorineural hearing loss in most patients" 
and that "[w]ithout further evidence from the dates in 
question around 1997" he could not provide an opinion 
without speculation.

The September 2008 VA audiological examination report shows 
that the Veteran complained of hearing loss since the 1980's.  
He reported in-service exposure to gunfire, artillery, and 
aircraft noise.  He also reported post-service noise exposure 
with no hearing protection while working as a mortician, an 
operating room technician, and in textile production.  The 
examiner wrote that "peripheral hearing loss, such as the 
veteran currently displays, is not typically associated with 
cerebral vascular incidents (CVAs) or strokes."  The 
examiner opined that "it is less likely as not" that the 
Veteran's hearing loss was due to in-service noise exposure.  
She explained that the Veteran displayed normal hearing on 
both his enlistment and separation examinations.  

Finally, a January 2010 VA examiner opined that it "is less 
likely as not (less than 50/50 probability)" that the 
Veteran's hearing loss is the result of in-service noise 
exposure.  Like the February 2006 and September 2008 VA 
examiners, she reasoned that there were normal hearing 
thresholds at enlistment and at separation.  She also noted 
that there was no significant threshold shift during service.  
As to whether the Veteran's hearing loss is related to his 
1997 stroke, the examiner stated that she could not provide 
an opinion without speculation.  However, she noted that 
there was no record indicating when his left ear hearing loss 
began.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, 
impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385. 

The Veteran has stated that during service, he had loud noise 
exposure from his duties as a helicopter medic.  Service 
personnel records were never requested.  VA  must secure all 
relevant personnel records.  38 C.F.R. § 3.159(c)(1)(2) 
(2009).

There is no evidence of hearing loss until many years post-
service.  The February 2006,  September 2008, and January 
2010 VA examiners based their negative opinions with respect 
to noise exposure on the fact that there was normal hearing 
upon enlistment and separation.  However, VA regulation 38 
C.F.R. 
§ 3.385 does not necessarily preclude service connection for 
hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).   In view of the foregoing, in an addendum, the 
clinician who performed the January 2010 examination should 
provide an opinion as to whether it is at least as likely as 
not that the Veteran's hearing loss is related to service 
(NOT whether there was a hearing loss diagnosis during 
service).  Any other medical opinion obtained at this point 
that would link the current hearing loss to a 1997 stroke 
would necessarily be based on pure speculation, given the 
record in this case, and would be of little probative value.

Accordingly, the case is REMANDED for the following action:

1.	Request all service personnel records 
for the Veteran's entire period of 
active service from June 1976 to 
September 1979.

2.	Obtain all relevant VA treatment 
records from the Audie Murphy VA 
Hospital in San Antonio, Texas and the 
Birmingham, Alabama VAMC dated from 
August 2005.

3.	Then, return the claim file to the VA 
clinician who performed the January 
2010 examination of the Veteran (L. S. 
S.).  The examiner must review the 
relevant medical evidence of record.  
The examiner is to provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any left ear hearing 
loss disability as defined by 38 C.F.R. 
§ 3.385 began during service or is 
causally related to any incident of 
service.  In particular, the examiner 
should consider service treatment 
records  dated January 1978, March 1978 
and March 1979, and the Veteran's 
November 2007 testimony.

The examiner must provide a cogent 
rationale for any opinion provided.  

If the clinician who performed the 
January 2010 examination is not available 
to provide the requested addendum to the 
prior evaluation, the claim file must be 
referred to an appropriate medical 
professional for an examination for the 
purpose of determining the nature and 
etiology of any current hearing loss 
disability.

The claim folder and a copy of this 
remand must be made available to the 
clinician for review.

4.	Thereafter, any additional development 
deemed appropriate should be 
accomplished.  Then, re-adjudicate the 
claims.  If any of the claims remain 
denied, issue the Veteran and his 
representative a supplemental statement 
of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



